Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 19-20, 23-25, 29-30, 33-35 and 38 are allowed.
The following is an examiner’s statement of reasons for allowance: A thorough review of the prior art fails to disclose or render obvious, “receiving, from the first device, a request for identification information of the second device and second password information used to connect the second device with the first device; and in response to the request, transmitting, by the third device storing the pre-stored device list including the identification of the second device and the second password information to the first device, the identification information of the second device and the second password information used to connect the second device with the first device. Wherein the identification information of the first device and the first password information received by the second device cause the second device to connect the first device.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 


/Chirag R Patel/
Primary Examiner, Art Unit 2454